Citation Nr: 0411710	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to a compensable rating for residuals of 
nasal fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and July 2003 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an October 2001 rating decision the RO denied 
reopening claims for major depression (noted to have been 
previously denied as pyschophysiologic gastrointestinal 
disorder) and upper respiratory disorder.  The veteran 
subsequent perfected an appeal from that determination.  

In a July 2003 rating decision the RO found, in essence, that 
a February 3, 1978, rating decision had been clearly and 
unmistakably erroneous (CUE) and adjudicated, on a de novo 
basis, the issue of entitlement to service connection for 
major depression.

The July 2003 rating decision also established service 
connection for residuals of nasal fracture and assigned a 0 
percent rating.  It was noted that the decision was 
considered to be a total grant of the benefits sought in his 
claim as to an upper respiratory disorder.  The veteran 
submitted a notice of disagreement as to the compensation 
level assigned by that determination in August 2003.  In 
correspondence dated in December 2003 he requested a review 
by a decision review officer.  As a statement of the case has 
not been issued as to this matter, the Board finds it must be 
remanded for appropriate development.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also notes that the veteran's August 2003 
correspondence may be construed as raising a service 
connection claim for a nasal scar.  This matter is referred 
to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA as it applied to his claims 
to reopen service connection issues by correspondence dated 
in August 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
service medical records show the veteran complained of 
stomach cramping during active service.  Post-service medical 
records include diagnoses of major depression.  In 
correspondence dated in March 2003 the veteran's private 
psychiatrist stated repeated gastrointestinal difficulties in 
service probably represented the first episodes of his 
depressive disorder.  As this matter has not been addressed 
by VA examination, the Board finds additional development is 
required prior to appellate review.

In addition, a statement of the case has not been issued from 
the veteran's disagreement with the compensation level 
assigned for residuals of nasal fracture.  Therefore, this 
issue must be remanded for appropriate development.  
Manlincon, 12 Vet. App. 238.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a compensable rating for residuals of 
nasal fracture.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
he has major depression that was incurred 
in or aggravated by active service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  Additional 
tests or studies should be performed as 
necessary for an adequate opinion.  The 
examiner should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



